On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that affirmed so much of Supreme Court’s order as denied the motion for renewal and/or vacatur, dismissed, without costs, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed so much of Supreme Court’s order as denied the motion for renewal and/or vacatur, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.